BY THE COURT
This case was filed in this court on February 11, 1931 and has been pending; ever since. §6212-20 GC provides
“That a petition in error shall not be filed to reverse a conviction for a violation of this act or to reverse a judgment affirming such conviction except after leave granted by the reviewing court.”
There has been no leave granted by this court. It is true that an entry has been placed on the journal of this court signed by both counsel for the plaintiff in error and the counsel representing defendant in error, but the approval by the Judges of this Court is blank. The statute also provides that a brief must be filed with the petition in error. This places the filing of the brief outside the discretion of this court. The brief must be filed. Without such approval no petition in error can be filed and we think the petition in error was filed in this court improperly and without such leave granted by this court after hearing, etc. We also find that the failure to file a brief also requires the dismissal of the petition in error. The petition in error must be dismissed.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.